 


113 HRES 352 EH: Providing for consideration of the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 352
In the House of Representatives, U. S.,

September 19, 2013

RESOLUTION
Providing for consideration of the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, and providing for consideration of motions to suspend the rules.


That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes. All points of order against consideration of the joint resolution are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The joint resolution, as amended, shall be considered as read. All points of order against provisions in the joint resolution, as amended, are waived. The previous question shall be considered as ordered on the joint resolution, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit with or without instructions.
2.It shall be in order at any time from the calendar day of September 26, 2013, through the calendar day of September 29, 2013, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.

Karen L. Haas,Clerk.
